Exhibit Ventana Capital Partners CONSULTING AGREEMENT This Consulting Agreement (the "Agreement") is entered into and is effective this ninth day of February 2009 by and between China Carbon Graphite Group Inc., located at Xicheng Wai, Chengguantown, Xinghe County, Inner Mongolia, China (hereinafter referred to as or the "Company") and Ventana Capital Partners, Inc., a Nevada corporation, with principal offices at 5782 Caminito Empresa, La Jolla, California 92037 (hereinafter referred to as "Consultant"). WHEREAS: A. The Company seeks to retain Consultant to provide certain investor and public relations consulting services to the Company upon the terms and conditions set forth in this Agreement and in Exhibit A attached hereto. B. The Company is a publicly traded company whose common stock is traded on the over the counter bulletin board (the "OTCBB") under the symbol CHGI. The Company wants to achieve certain corporate objectives and wishes to engage the Consultant to assist the Company in achieving its goals. The Company has provided the Consultant with a copy of its business overview and audited financials_ NOW
